Citation Nr: 0119635	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  00-18 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right knee injury.

4.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had verified active duty from August 1969 to 
December 1975.

This claim comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

In VA Form 9's dated in July and September 2000, the veteran 
requested a Travel Board hearing at the RO.  In March 2001, 
the veteran and his wife testified at Travel Board hearing 
before the undersigned Board Member.  However, in a May 2001 
letter, BVA informed the veteran that the tape of his hearing 
had been damaged to the extent that a hearing transcript 
could not be made and afforded the veteran an opportunity for 
another hearing.  In a May 2001 statement, the veteran 
indicated that he did not wish to appear at another hearing 
and asked that his case be considered on the evidence of 
record effectively withdrawing his request for a Travel Board 
hearing.  38 C.F.R. § 20.704(e) (2000).

The veteran's claims for service connection are addressed in 
the REMAND section.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's initial evaluation claims has 
been obtained by the RO.

2.  The veteran's right knee disability is manifested by the 
presence of suprapatellar effusion, swelling, mild 
degenerative spurring from the tibial spine and posterior 
aspect of the patella, and subjective complaints of pain with 
flexion to 120 degrees and extension to 0 degrees.

3.  The veteran's PTSD is manifested primarily by depression, 
some mood disturbances and tension, nightmares, intrusive 
thoughts, sleep disturbances, an exaggerated startle 
response, difficulty concentrating and getting along with 
others, anger, irritability, and hypervigilance.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for residuals of a right knee injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Codes 5003, 5014 (2000).

2.  The criteria for an initial rating of 30 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.7, 
4.125-4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

In an October 1999 rating decision, the veteran was granted 
service connection for residuals of a right knee injury and 
PTSD, and assigned separate 10 percent disability ratings, 
effective from March 11, 1999.  The veteran is appealing the 
original assignment of disability evaluations following an 
award of service connection and, as such, he contends that 
the 10 percent ratings do not accurately reflect the severity 
of his disabilities.  After examining the record, the Board 
is satisfied that all relevant facts pertaining to higher 
initial evaluations for a right knee disorder and PTSD have 
been properly developed as various non-VA and VA radiographic 
and treatment records and VA examination reports have been 
associated with the file, and no further assistance to the 
veteran is required to comply with the duty to assist the 
veteran mandated by the VCAA.  The Board does not know of any 
additional relevant evidence which is available.  The Board 
also finds that the requirements regarding notice, which must 
be provided to the veteran pursuant to the VCAA, have been 
satisfied by the August 2000 statement of the case provided 
to the veteran by the RO.  The August 1999 VA examinations 
and VA outpatient treatment reports, which evaluated the 
status of the veteran's disabilities, are adequate for rating 
purposes and a remand is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After a careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  Since the present appeal arises from an initial 
rating decision which established service connection and 
assigned an initial disability rating, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

A.  Right Knee

As noted above the veteran was granted service connection for 
residuals of a right knee injury in an October 1999 rating 
decision.  That decision was based on service records showing 
that the veteran was seen in August 1975 for a right knee 
disorder, which was diagnosed as chondromalacia patella, and 
was placed on a physical profile for that condition.  The 
veteran's August 1975 separation examination noted a right 
knee problem.

At an August 1999 VA examination, the veteran reported that 
as a member of the 82nd Airborne he had multiple jumps out of 
aircraft and injured his knee during combat and other 
exercises and that he was told he had inflammation of the 
knee at Fort Bragg, North Carolina.  He reported pain, 
weakness, stiffness, recurrent subluxation, swelling, 
inflammation, instability, dislocation, locking, fatigue and 
lack of endurance of his right knee.  The veteran stated that 
his knee gave out constantly, especially when climbing 
stairs, and indicated that his pain was constant and that it 
flared-up daily with a flare-up lasting for minutes and 
resulting in an inability to walk that would force him to 
drag his leg because he was unable to bend his knee.  Only 
rest would alleviate it.  He stated that he had not received 
treatment for the knee besides that given at Fort Bragg.  On 
examination, there was positive effusion of the right knee 
with crepitus of the patella and a positive apprehension 
test.  Flexion was to 120 degrees and extension to 0 degrees.  
Drawer sign and McMurray tests were negative.  X-rays showed 
mild arthritic changes of the patella with decreased joint 
space medially; but no degenerative changes of the joint 
space itself.  The diagnosis was status post residuals of a 
right knee injury with mild arthritic changes of the patella, 
decreased range of motion associated with pain, and minimal 
joint space narrowing on the medial aspect of the knee joint 
diagnosed as traumatic strain.

VA outpatient treatment reports from January 2000 to March 
2001 indicate that the veteran was treated for complaints of 
right knee pain and swelling in February 2001.  On 
examination, the knee was slightly swollen.  The veteran had 
full range of motion and no laxity.  The assessment was knee 
pain with swelling.  X-rays showed the presence of 
suprapatellar effusion and mild degenerative spurring from 
the tibial spine and posterior aspect of the patella; no 
other abnormalities were seen.  In March 2001, the veteran 
complained of knee pain for the previous three weeks.  On 
examination, there was moderate right knee effusion but no 
erythema.

The veteran's right knee disability is currently assigned a 
10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5014, pertaining to osteomalacia. 38 C.F.R. § 4.71a, 
Diagnostic Code 5014 (2000).  Diagnostic Code 5014 is rated 
on limitation of affected part as degenerative arthritis 
under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2000).  Under Diagnostic Code 5003, 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.

A compensable (10 percent) rating for limitation of flexion 
under Diagnostic Code 5260 requires limitation to 45 degrees.  
Limitation of flexion to 30 degrees warrants a 20 percent 
evaluation; limitation of flexion to 15 degrees warrants a 30 
percent evaluation, the highest possible under this 
diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2000).  Under Diagnostic Code 
5261, for limitation of leg extension, a 10 percent rating is 
warranted for extension limited to 10 degrees.  Limitation of 
extension to 15 degrees warrants a 20 percent evaluation; 
limitation of extension to 20 degrees warrants a 30 percent 
evaluation.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation, the 
highest available under this rating code, requires that 
extension be limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2000).

Normal range of motion of a knee is from 0 degrees of 
extension and to 140 degrees of flexion. 38 C.F.R. § 4.71, 
Plate II.

In applying the law to the present case, the record does not 
demonstrate the requisite objective findings for a disability 
evaluation in excess of 10 percent for residuals of a right 
knee injury under the provisions of Diagnostic Code 5014.  A 
review of the medical evidence of record reveals that the 
August 1999 VA examination report noted there was positive 
effusion of the right knee with crepitus of the patella and 
range of motion was to 120 degrees for flexion and to 0 
degrees for extension.  The Board thus finds that the 
veteran's right knee is noncompensable under these limitation 
of motion diagnostic codes.

Under Diagnostic Code 5257, for other impairment of the knee, 
recurrent subluxation or lateral instability is rated 10 
percent when slight, 20 percent when moderate, and 30 percent 
when severe.  Neither the 1999 VA examination, nor VA 
outpatient treatment reports, reveals objective evidence of 
slight subluxation or lateral instability.  On VA 
examination, the examiner specifically noted that drawer 
testing was negative and on VA outpatient treatment in 
February 2001, the examiner noted that there was no laxity in 
the right knee.  Therefore, the Board does not find 
sufficient evidence to support an increased rating under this 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2000).

The Board also notes that a rating, in excess of 10 is not 
warranted under Diagnostic Codes 5256, 5258, 5259, 5262 or 
5263 as there is no objective evidence of, respectively, 
ankylosis of the knee, dislocated semilunar cartilage, 
removal of semilunar cartilage, impairment of the tibia and 
fibula, or genu recurvatum since March 11, 1999.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5256, 5358, 5259, 5262, 5263 
(2000).

In evaluating the veteran's condition, the Board also 
considered the limitation of function imposed by pain.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2000), DeLuca, supra, as well 
as VAOPGCPREC 9-98.  Under § 4.40, the VA may take functional 
loss into consideration when rating a disability of the 
musculoskeletal system, due to the inability to perform the 
normal working movements of the body with the normal 
excursion, strength, speed, coordination and endurance.  This 
loss may be due to any of a number of factors, such as 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology.  
Functional loss may also be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Under § 4.45, the VA is 
directed to consider joint disability due to less movement of 
the joint than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination or impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity or atrophy of disuse.  This 
criterion also considers instability of station, disturbance 
of locomotion, interference with sitting, standing and weight 
bearing.

In the instant case, the Board notes that at the VA 
examination and during outpatient treatment, the veteran 
complained of knee pain and occasional swelling.  The August 
1999 VA examiner found mild limitation of flexion with 
crepitus and effusion.  In February 2001, the veteran's right 
knee was slightly swollen but he had full range of motion and 
no laxity.  The assessment was knee pain with swelling and 
February 2001 X-rays showed the presence of suprapatellar 
effusion and mild degenerative spurring from the tibial spine 
and posterior aspect of the patella.  No other abnormalities 
were seen.  In March 2001, there was moderate right knee 
effusion but no erythema.  The Board finds that with 
satisfactory evidence of painful motion as was noted in VA 
examination and outpatient treatment reports, together with 
the objective evidence of crepitus in the right knee, the 
evidence supports a 10 percent rating.  Thus, the Board finds 
no basis upon which to assign a higher disability evaluation.  
There is no evidence that the veteran's disability has been 
more severe at any time during the period of this initial 
evaluation.  Fenderson, supra.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.  At present, however, 
there is no basis for an assignment of an evaluation in 
excess of 10 percent.

The Board has also considered the benefit of the doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran claim, the doctrine is not applicable.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 
55-56 (1990).

B.  PTSD

As noted above, the RO granted the veteran service connection 
and assigned him a 10 percent evaluation for PTSD in October 
1999. 

At an August 1999 VA examination, the veteran reported sleep 
difficulties due to nightmares, feeling uncomfortable around 
people, having no close friends, and a feeling of running 
from something.  He also stated that he got angry easily and 
had trouble remembering things.  The veteran added that he 
felt sad and tearful at times and that loud noises bothered 
him, but denied any suicidal or homicidal thoughts.  He 
indicated that he felt guilty about his team leader, who was 
killed during a "visual recon" in Vietnam.  The veteran 
indicated that he had started using drugs in the Army and had 
started drinking after discharge.  His wife reported that the 
veteran continued to drink alcohol daily and to smoke crack 
though he had stopped using intravenous (IV) heroin and 
cocaine.  On examination, the veteran was casually dressed 
and groomed.  He was alert, oriented to person, place and 
time, and cooperative but made poor eye contact.  His mood 
was unhappy and angry, and his affect was constricted.  His 
speech was coherent with delayed responses and his thought 
process was goal-directed with decreased spontaneity.  The 
veteran complained about sleep disturbances, nightmares, 
obsessive thoughts and paranoia.  He had no flashbacks, 
suicidal ideation, homicidal ideation, panic attacks or 
ritualistic behavior.  His memory appeared unimpaired and he 
exhibited adequate impulse control.  The veteran's judgment 
and insight were fair.  The examiner diagnosed the veteran 
with chronic PTSD and cocaine and alcohol abuse.  The 
veteran's Global Assessment of Functioning score of 60 was 
based on his symptoms of intrusive thoughts, avoidance of 
thoughts of trauma, hypervigilance, sleep disturbance, 
relationship problems, increased startle response, trouble 
concentrating, anger, and constricted affect. 

VA outpatient treatment reports indicate that the veteran was 
seen in May 2000 and reported that he remained sober at work 
and that his occupational functioning had not been affected 
but his wife and children were being affected by his drinking 
behavior.  He reported daily thoughts of Vietnam and denied 
feeling depressed but his wife contradicted this.  The 
veteran admitted to sleep problems, nightmares and low mood.  
His wife reported that he was very irritable and 
argumentative.  On examination, the veteran appeared very 
irritable and frequently refused to answer questions.  He 
denied psychotic symptoms and suicidal or homicidal ideation.  
The veteran refused substance abuse treatment and psychiatry 
referrals.  The assessment was alcohol dependence impacting 
on family functioning

The veteran's PTSD is evaluated as 10 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  The 
regulations provide that a 10 percent evaluation is warranted 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).

The Board concludes that the veteran's PTSD disability 
picture more nearly approximates the criteria for a 30 
percent evaluation, which requires occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of an inability to perform occupational 
tasks.  There is no evidence of record indicating that the 
veteran has reduced reliability and productivity at work.  
The August 1999 VA examination report revealed that the 
veteran reported or exhibited a constricted affect, sleep 
disturbance, intrusive thoughts, avoidance of thoughts of 
trauma, hypervigilance, increased startle response, poor 
concentration, anger, and difficulty in establishing and 
maintaining relationships.  However, the veteran was 
cooperative, alert, and oriented to person, place and time; 
his speech was coherent with delayed responses; his thought 
process was goal directed with decreased spontaneity; and 
impaired memory has never been objectively confirmed.  
Moreover, there is no evidence establishing that the veteran 
has panic attacks more than once weekly, difficulty in 
understanding complex commands, or suicidal or homicidal 
ideation.  His judgment and insight were fair.

In summary, the veteran's PTSD disability picture, which has 
been reported or objectively shown to include depression, 
some mood disturbances and tension, intrusive thoughts, sleep 
disturbances, an exaggerated startle response, difficulty 
concentrating and getting along with others, anger, 
irritability, and hypervigilance, more nearly approximates a 
30 percent evaluation under Diagnostic Code 9411.  In light 
of the statutory mandate to afford the veteran a reasonable 
doubt and pursuant to 38 C.F.R. § 4.7, the Board finds that 
the evidence supports a 30 percent schedular evaluation for 
the veteran's PTSD, resolving reasonable doubt in the 
veteran's favor.
Finally, there is no evidence that the veteran's disability 
has been more severe at any time during the period of this 
initial evaluation.  Fenderson, supra.

C.  Conclusion

The Board has evaluated all of the veteran's right knee 
disability and PTSD pursuant to schedular criteria.  The 
evidence of record in this case does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2000).  In this regard, 
the Board notes that the veteran is employed and has not 
asserted that any one of the disabilities noted above 
markedly interferes with his performance of such work.  
Moreover, the record does not reflect that the veteran has 
sought frequent outpatient treatment or hospital care for any 
one of the noted disabilities.  Accordingly, the Board 
concludes that the evidence does not satisfy criteria for 
submission for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating in excess of 10 percent for residuals of a 
right knee injury is denied.

Subject to the provisions governing the award of monetary 
benefits, a 30 percent evaluation for PTSD is granted.


REMAND

As noted above, the VCAA became law during the pendency of 
the veteran's appeal.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
statute substantially modified the circumstances under which 
VA's duty to assist claimants applies, and how that duty is 
to be discharged.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  The 
medical examinations and opinions requested below are in part 
to comply with this provision. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§  3.303 (2000).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Certain chronic 
diseases are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection connotes many factors but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection, there must be medical evidence 
of current disability as established by a medical diagnosis; 
of incurrence or aggravation of a disease or injury in 
service, established by lay or medical evidence; and of a 
nexus between the in-service injury or disease and the 
current disability established by medical evidence.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  

In order to give the veteran every consideration with respect 
to the present appeal, and to ensure compliance with VCAA, it 
is the Board's opinion that more medical evidence is needed 
to comply with its duty to assist and to determine whether 
the veteran's hepatitis and skin disorders are related to 
service.

The Board observes that for claims involving exposure to an 
herbicide, such as Agent Orange, the law provides that 
veterans who served on active military, naval, or air service 
in the Republic of Vietnam during the period beginning 
January 9, 1962 and ending on May 7, 1975 (known as the 
Vietnam Era) and who have a disease specified by such, shall 
be presumed to have been exposed to an herbicide agent during 
such service, unless there is affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1116(a)(3) (West 1991); 
38 C.F.R. § 3.309(e) (2000).  If a veteran was exposed to an 
herbicide agent during active military service, the following 
diseases shall be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease, non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda (PCT); prostate cancer; multiple myeloma, 
respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  
If the veteran has not been medically diagnosed as having a 
disease listed in the regulation, the claimant must provide 
evidence establishing exposure to Agent Orange in order to 
satisfy the second element of Caluza (evidence of incurrence 
or aggravation of a disease or injury in service).  McCartt 
v. West, 12 Vet. App. 167, 169 (1999).

The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and 
the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 
Stat. 11 (1991), do not preclude establishment of service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom Ramey v. Gober 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

The veteran contends that his claimed skin disorder resulted 
from exposure to Agent Orange.  However, the current medical 
record is devoid of a medical diagnosis for chloracne or 
other acneform disease consistent with chloracne and PCT in 
service or within one year after service.  A March 2001 
private physician's statement indicates that he previously 
had treated the veteran for contact dermatitis, etiology 
unclear.  Moreover, the Board observes that, when the veteran 
was examined in August 1999, it appears that the examiner did 
not review the veteran's service medical records and based 
his opinion that the veteran's hyper-pigmented skin changes 
were secondary to suspected Agent Orange exposure on the 
veteran's self-reported medical history.  The examiner also 
failed to diagnosis a particular skin disorder.  

At the August 1999 VA examination, the veteran reported that 
he had had hepatitis in service.  But, the Board observes 
that there are no medical records showing that the veteran 
complained of, and was treated for, hepatitis while in 
service.  Although the August 1999 examiner did diagnose the 
veteran with hepatitis C, he did not indicate the etiology of 
that disorder except to say that it was based on the history 
given by the veteran.  The post-service medical evidence 
first shows positive exposure to hepatitis C in 1999 as well 
as immunity to hepatitis A and B.  

In order to grant service connection for hepatitis C, there 
must be evidence of an acute hepatitis infection in service, 
or evidence that the veteran was exposed to a known risk 
factor for hepatitis in service.  A claim for service 
connection for hepatitis due to IV drug use or nasal cocaine 
cannot be service-connected by law.  See 38 U.S.C.A. § 105, 
1110.  Major risk factors for hepatitis C infection include: 
receipt of blood or blood products before 1992; intravenous 
drug use, occupational exposure to contaminated blood or 
fluids via employment in patient care or clinical laboratory 
work; high risk sexual practices; intranasal cocaine; 
hemodialysis; organ transplants; body piercing or tattooing.  
A new AMIE (Automated Medical Information Exchange) worksheet 
was prepared in 1998 for liver, gall bladder and pancreas 
examinations to help evaluate claims involving hepatitis and 
its sequela.  Although it was not used by the examiner in 
August 1999, it will likely provide some useful guidance in 
rendering a medical opinion in this case.  Based on the 
foregoing, the Board concludes that the August 1999 VA 
examination was inadequate and that the case should be 
remanded to the RO to schedule appropriate examinations and 
request medical opinions, which address the question of 
whether the veteran's hepatitis or any current skin disorder 
was incurred in service, to include as a result of exposure 
to Agent Orange.

Moreover, the RO should also determine if any additional non-
VA or VA treatment records are available, as the duty to 
assist involves obtaining relevant medical reports where 
indicated by the facts and circumstances of the individual 
case.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (VA records are constructively part of 
the record which must be considered); Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

In view of the foregoing, this matter is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his skin and hepatitis 
disorders.  The RO should then secure 
copies of all identified records not 
already in the claims file and associate 
them with the record.  

2.  The RO also is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

3.  Thereafter, the RO should schedule 
the veteran for comprehensive VA 
examinations to ascertain the nature and 
etiology of his skin and hepatitis 
disorders.  The hepatitis examination 
should be conducted by an appropriate 
specialist in accordance with VBA Fast 
Letter 99-94, September 28, 1999, as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
VA.  The claims file and a copy of this 
REMAND must be made available to the 
examiners prior to the examinations, and 
the examiners should so indicate in their 
reports that the claims file was 
reviewed.  All specialized testing should 
be completed as deemed necessary by the 
examiner(s).  In particular, the 
examiner(s) should complete the revised 
liver, gall bladder, and pancreas 
worksheet when examining the veteran in 
relation to his hepatitis claim. In 
determining the existence and nature of a 
current hepatitis disability, the 
examiner should, if necessary, perform 
blood serology tests (e.g., the EIA and 
RIBA tests) to identify the type of 
hepatitis present.  See VBA Fast Letter 
99-94.  After reviewing the claims file 
and examining the veteran, the 
appropriate examiner(s) should make 
specific findings as to: (1) whether 
there is any current evidence of 
hepatitis; if so, what type (A, B, or C); 
(2) whether it is at least as likely as 
not that the specific type(s) of 
hepatitis diagnosed was contracted in 
service (In answering this question, the 
examiner should review the medical record 
for evidence of in-service and post-
service exposure to a known risk 
factor(s) for hepatitis. See VBA Fast 
Letter 98-110); (3) whether the veteran's 
skin disorder is attributable to a known 
clinical diagnosis; (4) if so, whether it 
is at least as likely as not that the 
veteran's skin disorder is etiologically 
related to the veteran's military service 
to include exposure to Agent Orange.  The 
examiners should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.

4.  The RO should review the examination 
reports to determine if they are in 
compliance with this REMAND.  If 
deficient in any manner, they should be 
returned, along with the claims file, for 
immediate corrective action.  

5.  When the above development has been 
completed, the case should be reviewed by 
the RO.  If any of the benefits sought 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity to respond before 
the case is returned to the Board for 
further appellate review. 

The purpose of this REMAND is to obtain additional 
development and to comply with procedural due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant 
and his representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 



